DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DAVID KELLY BREWSTER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1980

                              [April 5, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case Nos.
312002CF1339A, 312002CF720A, 312002CF001483A.

  David K. Brewster, Ft. Pierce, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.